Exhibit 10.29

2006-2011

STOCK OPTION CONSIDERATION AGREEMENT

GRANT DATE: [GRANT DATE]

The following Agreement is (A) established to ensure the continued protection of
the trade secrets, intellectual property, confidential information, customer
relationships and goodwill of Motorola Mobility Holdings, Inc. and each of its
subsidiaries (the “Company”), both as defined in the Motorola Mobility Holdings,
Inc. Legacy Incentive Plan (the “Plan”), and Motorola, Inc. and each of its
subsidiaries (“Predecessor” which, to the extent this Agreement refers to
post-Distribution rights and obligations, shall mean Motorola Solutions, Inc.
and each of its subsidiaries) to the extent hereinafter provided, and to reflect
the assumption and substitution by Motorola Mobility on January 4, 2011 under
the terms of the Plan of an option (the “Original Award”) granted to me by
Motorola, Inc. on the above referenced grant date, and (B) made in connection
with the distribution to holders of shares of Predecessor common stock of the
outstanding shares of Company Common Stock (the “Distribution”). Such adjustment
and substitution included an adjustment to the number and kind of shares
underlying the Original Award and that future vesting will be based on
employment or service with the Company or as otherwise provided in the
Substitute Award Document.

As consideration for the assumption and substitution of the Original Award
granted to me by Predecessor (the “Covered Options”), and the Company and its
predecessors, including Predecessor, having provided me with Confidential
Information as an [appointed vice president or elected officer] of the Company
and/or its Predecessor, I agree to the following:

 

1. I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions,
any Confidential Information. Confidential Information means information
concerning the Company and its business that is not generally known outside the
Company. Confidential Information includes: (i) trade secrets; (ii) intellectual
property; (iii) the Company’s methods of operation and Company processes;
(iv) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (v) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (vi) Company personnel data; (vii) Company business plans,
marketing plans, financial data and projections; and (viii) information received
in confidence by the Company from third parties. Information regarding products
or technological innovations in development, in test marketing or being marketed
or promoted in a discrete geographic region, which information the Company or
one of its affiliates is considering for broader use, shall not be deemed
generally known until such broader use is actually commercially implemented. For
purposes of this paragraph 1, “Company” shall include the Company, Predecessor
and each of their subsidiaries.

 

2.

I agree that during my employment and the Restricted Covenant Period, I will not
hire, recruit, solicit or induce, or cause, allow, permit or aid others to hire,
recruit, solicit or induce, or to communicate in support of those activities,
any employee of the Company or Predecessor, as the case may be, who possesses
Confidential Information to terminate his/her employment with the Company or
Predecessor, as the case may be, and/or to seek employment with my new or
prospective employer, or any other company. For purposes

 

- 1 -



--------------------------------------------------------------------------------

Exhibit 10.29

2006-2009

 

 

of this Agreement, “Restricted Covenant Period” shall mean the period commencing
on the termination of my employment with the Company for any reason and ending,
(i) in respect of a restriction or limitation relating to my employment with
Predecessor connected with or in support of activities, products, services,
technological developments, customers or potential customers of the business
units that are part of Predecessor post-Distribution, one year following the
Distribution Date, and (ii) in respect of a restriction or limitation relating
to my employment with the Company or connected with or in support of activities,
products, services, technological developments, customers or potential customers
of the business units that are part of the Company post-Distribution, one year
following termination of my employment with the Company.

 

3. I agree that during my employment and during the Restricted Covenant Period,
I will not engage in activities which are entirely or in part the same as or
similar to activities in which I engaged, including for or on behalf of
Predecessor, at any time during the one year preceding termination of my
employment with the Company, for any person, company or entity in connection
with products, services or technological developments (existing or planned) on
which I worked at any time, including for or on behalf of Predecessor, during
the one year preceding termination of my employment with the Company, including
any employment with Predecessor. This paragraph applies in the countries in
which I have physically been present performing work for the Company,
Predecessor or their subsidiaries at any time during the one year preceding
termination of my employment.

 

4. I agree that during my employment and during the Restricted Covenant Period,
I will not, directly or indirectly, on behalf of myself or any other person,
company or entity, solicit or participate in soliciting, products or services
competitive with or similar to products or services offered by, manufactured by,
designed by or distributed by the Company or Predecessor to any person, company
or entity which was a customer or potential customer for such products or
services and with which I had direct or indirect contact regarding those
products or services or about which I learned Confidential Information at any
time during the two years prior to termination of employment with the Company,
including any employment with Predecessor.

 

5. I agree that during my employment and during the Restricted Covenant Period,
I will not directly or indirectly, in any capacity, provide products or services
competitive with or similar to products or services offered by the Company or
Predecessor to any person, company or entity which was a customer for such
products or services and with which customer I had direct or indirect contact
regarding those products or services or about which customer I learned
Confidential Information at any time during the one year prior to termination of
my employment with the Company, including any employment with Predecessor.

 

6.

If I am an officer subject to Section 16 of the Securities Exchange Act of 1934
on the day of this grant, I acknowledge that the Covered Options are subject to
the terms and conditions of the Company’s Policy Regarding Recoupment of
Incentive Payments Upon Financial Restatement (such policy, as it may be amended
from time to time, being the “Recoupment Policy”). The Recoupment Policy
provides for determinations by

 

- 2 -



--------------------------------------------------------------------------------

Exhibit 10.29

2006-2009

 

 

the Company’s independent directors that, as a result of intentional misconduct
by me, the Company’s financial results were restated (a “Policy Restatement”).
In the event of a Policy Restatement, the Company’s independent directors may
require, among other things (a) cancellation of any of the Covered Options that
remain outstanding; and/or (b) reimbursement of any gains realized in respect of
the Covered Options, if and to the extent the conditions set forth in the
Recoupment Policy shall apply. Any determinations made by the independent
directors in accordance with the Recoupment Policy shall be binding upon me. The
Recoupment Policy is in addition to any other remedies which may be otherwise
available at law, in equity or under contract to the Company.

 

7. I agree that by accepting the Covered Options, if I violate the terms of
paragraphs 1 through and including 5 of this Agreement, then, in addition to any
other remedies available in law and/or equity, all of my vested and unvested
Covered Options will terminate and no longer be exercisable, and for all Covered
Options exercised within one year prior to the termination of my employment with
the Company, including any employment with Predecessor, for any reason or
anytime after termination of my employment for any reason, I will immediately
pay to the Company the difference between the exercise price as reflected in the
Substitute Award Document for the Covered Options and the market price of the
shares of Company Common Stock on the date of exercise (the “spread”).

 

8. The requirements of this Agreement can be waived or modified only upon the
prior written consent of the Company. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options. I
agree the Company shall have the right to assign this Agreement which shall not
affect the validity or enforceability of this Agreement. This Agreement shall
inure to the benefit of the Company, its assigns and successors, and
Predecessor.

 

9. I agree that during my employment and for a period of one year following the
termination of my employment by the Company for any reason, I will immediately
inform the Company of (i) the identity of my new employer (or the nature of any
start-up business, consulting arrangements or self-employment), (ii) my new
title, and (iii) my job duties and responsibilities. I hereby authorize the
Company to provide a copy of this Agreement to my new employer and/or to share
information with Predecessor if deemed relevant to Predecessor’s ability to
enforce its rights under this Agreement. I further agree to provide information
to the Company as may from time to time be requested in order to determine my
compliance with the terms of this Agreement.

 

10.

I acknowledge that the harm caused to the Company and/or Predecessor by the
breach or anticipated breach of paragraphs 1, 2, 3, 4 and/or 5 of this Agreement
will be irreparable and I agree the Company and/or Predecessor may obtain
injunctive relief against me in addition to and cumulative with any other legal
or equitable rights and remedies the Company and/or Predecessor may have
pursuant to this Agreement, any other agreements between me and the Company, or
between me and Predecessor, for the protection of Confidential Information, or
law, including the recovery of liquidated damages. I agree that any interim or
final equitable relief entered by a court of competent jurisdiction, as

 

- 3 -



--------------------------------------------------------------------------------

Exhibit 10.29

2006-2009

 

 

specified in paragraph 13 below, will, at the request of the Company and/or
Predecessor, be entered on consent and enforced by any such court having
jurisdiction over me. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.

 

11. With respect to the Covered Options, this Agreement, the Substitute Award
Document and the Plan are my entire agreement with the Company. No waiver of any
breach of any provision of this Agreement by the Company shall be construed to
be a waiver of any succeeding breach or as a modification of such provision. The
provisions of this Agreement shall be severable and in the event that any
provision of this Agreement shall be found by any court as specified in
paragraph 13 below to be unenforceable, in whole or in part, the remainder of
this Agreement shall nevertheless be enforceable and binding on the parties. I
also agree that the court may modify any invalid, overbroad or unenforceable
term of this Agreement so that such term, as modified, is valid and enforceable
under applicable law. Further, I affirmatively state that I have not, will not
and cannot rely on any representations not expressly made herein.

 

12. I accept the terms of this Agreement and the Covered Options, subject to the
terms of this Agreement, the Plan, and the Substitute Award Document issued
pursuant thereto. I am familiar with the Plan and agree to be bound by it to the
extent applicable, as well as by the actions of the Company’s Board of Directors
or any committee thereof.

 

13. I agree that this Agreement and the Plan, and the Substitute Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that, unless otherwise provided in the Plan, this
Agreement is governed by the laws of Illinois, without giving effect to any
state’s principles of Conflicts of Laws, and any legal action related to this
Agreement shall be brought only in a federal or state court located in Illinois,
USA.

 

 

  

 

  

 

Date    Signature    Printed Name      

 

      Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED COVERED OPTION(S) TO BE EXERCISABLE, THIS
AGREEMENT, SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA MOBILITY HOLDINGS,
INC. c/o EXECUTIVE REWARDS NO LATER THAN
                                        .

 

- 4 -